Appeal by defendant, as limited by his brief, from a sentence of the Supreme Court, Queens County, imposed July 5, 1973, upon his conviction of robbery in the second degree, on his plea of guilty, the sentence being an indeterminate prison term not to exceed 12 years. Sentence reversed, on the law, and case remitted to the Criminal Term for resentencing. The sentence imposed was not excessive. However, CPL 380.50 provides that, before pronouncing sentence, the court must ask the defendant whether he wishes to make a statement personally on his own behalf. Substantial compliance with this requirement is sufficient and an ambiguous invitation may be held sufficient in some circumstances (People v McLain, 35 NY2d 483). In the present case, although counsel was specifically invited to speak, nothing was said to defendant. To comply with the statute, there must be some invitation to defendant to speak. Rabin, Acting P. J., Latham, Cohalan, Margett and Christ, JJ., concur.